THE THIRTEENTH COURT OF APPEALS

                                   13-22-00181-CV


                  Ekstrom Aquaculture, LLC and James P. Ekstrom
                                        v.
                               United Fire Lloyds


                                  On Appeal from the
                    267th District Court of Jackson County, Texas
                         Trial Court Cause No. 2108-16486


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

July 7, 2022